FILED
                            NOT FOR PUBLICATION                                FEB 13 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SUKHJINDERPAL SINGH, AKA                         No. 10-71444
Surinder Ghotra, AKA Sarvjinderpal
Singh Multani,                                   Agency No. A075-301-837

              Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 11, 2014**
                              San Francisco, California

Before: CALLAHAN and M. SMITH, Circuit Judges, and HELLERSTEIN, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Alvin K. Hellerstein, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
       Sukhjinderpal Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (BIA) decision affirming the Immigration Judge’s

(IJ) denial of his asylum, withholding of removal, and United Nations Convention

Against Torture (CAT) claims. We dismiss the petition for review in part and deny

it in part.

       To the extent that the BIA adopted and affirmed the IJ’s decision and cited

to Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994), we review the

decision of the IJ as the BIA’s decision. Abebe v. Gonzales, 432 F.3d 1037, 1039

(9th Cir. 2005) (en banc). To the extent that the BIA also provided its own

analysis, we review the BIA’s decision as well. Cruz Rendon v. Holder, 603 F.3d

1104, 1109 (9th Cir. 2010). We review the agency’s factual findings, including

adverse credibility determinations, for substantial evidence, and we uphold the

findings unless the record compels a contrary result. 8 U.S.C. § 1252(b)(4)(B);

Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir. 2003).

       The pre-REAL ID Act standards for adverse credibility determinations

govern Singh’s petition. See Rizk v. Holder, 629 F.3d 1083, 1087 n.2. (9th Cir.

2011). “As long as one of the identified grounds underlying a negative credibility

finding is supported by substantial evidence and goes to the heart of the claims of

persecution, we are bound to accept the negative credibility finding.” Khadka v.


                                          2
Holder, 618 F.3d 996, 1000 (9th Cir. 2010); see also Wang v. INS, 352 F.3d 1250,

1259 (9th Cir. 2003) (“[W]hether we have rejected some of the IJ’s grounds for an

adverse credibility finding is irrelevant.”).

      As a preliminary matter, we lack jurisdiction to review the agency’s

conclusion that Singh’s asylum application is time-barred. See 8 U.S.C. §

1158(a)(3) (providing that “[n]o court shall have jurisdiction to review any

determination [as to timeliness]”). While Congress has “restore[d] our jurisdiction

over constitutional claims or questions of law,” Ramadan v. Gonzales, 479 F.3d

646, 650 (9th Cir. 2007) (per curiam) (internal quotation marks omitted), Singh

disputes the facts underlying the IJ’s timeliness ruling. See Rizk, 629 F.3d at 1087

(explaining that “credibility determinations are findings of fact by the IJ”). We

therefore dismiss Singh’s petition for review of the denial of his asylum

application.

      Turning to the merits, substantial evidence supports the agency’s adverse

credibility determination. Singh adopted several different identities in connection

with his applications, and the agency properly rejected his excuses for doing so.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003); see also 8 C.F.R. §

208.3(c)(2) (“The applicant’s signature establishes a presumption that the applicant

is aware of the contents of the application.”). Further, Singh provided inconsistent


                                            3
accounts regarding his alleged association with Sikh political organizations and his

purported history of arrests and torture. These inconsistencies go to the heart of

Singh’s claim of persecution, and they deprive his testimony of the “requisite ring

of truth.” Rizk, 629 F.3d at 1088 (internal quotation marks omitted); see also Kaur

v. Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005) (“[W]hen inconsistencies that

weaken a claim for asylum are accompanied by other indications of dishonesty . . .

an adverse credibility determination may be supported by substantial evidence.”).

      The agency properly declined to rely on witness declarations that were

inconsistent with Singh’s testimony. In the absence of credible testimony, Singh’s

withholding of removal claim fails. See Farah, 348 F.3d at 1156. Similarly, the

agency properly rejected Singh’s CAT claim, because he fails to identify any

record evidence that would compel a finding that it is more likely than not that he

would be tortured if returned to India. See Shrestha v. Holder, 590 F.3d 1034,

1048–49 (9th Cir. 2010).

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          4